Citation Nr: 9915545	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-37 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits, in the 
calculated amount of $896.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1944.

The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 decision by the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on October 
7, 1996.  A transcript of that hearing has been associated 
with the record on appeal.  At the hearing, the appellant 
withdrew her appeal of the validity of the overpayment.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The appellant was awarded pension benefits effective 
December 31, 1994.

3.  In June 1995, the appellant notified VA that she had 
received income of $2,240 since she began working in April 
1995.

4.  Because of the change in the appellant's income, the RO 
retroactively terminated, effective May 1, 1995, the pension 
benefits that had been paid.  The overpayment at issue 
ensued.

5. Although the appellant was at fault in the creation of the 
indebtedness at issue, she was not guilty of bad faith, 
misrepresentation, or fraud in the debt's creation.

6. VA is not at fault for the creation of the overpayment of 
compensation benefits in the amount of $896.00.

7.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship or deprive her of 
the basic necessities.

8.  Recovery of the overpayment at issue would not defeat the 
purpose for which the benefits are intended.

9.  Failure to make restitution would result in unfair gain 
to the appellant.

10.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on the compensation 
overpayment.



CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. §§ 1.962(b), 1.965(b) (1998).

2. Recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (1998).

3.  The waiver of recovery of the overpayment of VA pension 
benefits, in the calculated amount of $896.00, is denied.  38 
U.S.C.A. §§ 5107, 5302(a), 5302(c) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1995 the appellant was awarded pension benefits, 
effective from January 1, 1994, based upon income in 1994 of 
$50.00 and income in 1995 of $50.00.

Later that month, the appellant notified the RO that her 
income for 1994 had been $12,647.69.  Accordingly, in April 
1995 the appellant's pension award was amended and reduced to 
zero dollars for 1994.

In June 1995 the appellant requested that the RO cancel her 
pension because she had been employed for the past two months 
and that an overpayment had been created.  She stated that 
her income from April 7, 1995 to May 19, 1995, had been 
$2,240.  The appellant explained that her occupation as an 
actress made forecasting her income difficult.

In June 1995, the RO notified the appellant that her pension 
benefits were terminated, effective from May 1, 1995.

In July 1995, the RO notified the appellant of an overpayment 
on her VA account in the amount of $896.00.  In July 1995 the 
appellant requested a waiver of the overpayment.  In August 
1995 the appellant's request for a waiver was denied, and she 
was notified of the denial.  The Committee provided that the 
request was denied because the appellant was at fault for the 
creation of the overpayment.

On a May 1996 Financial Status Report, the appellant reported 
that her monthly expenses exceeded her monthly income by over 
$1,000.  She estimated her monthly expenses for food to be 
$400 and for utilities to be $300.  She stated that her 
mortgage payment was $327 per month.  She reported that her 
monthly income was $456.72.  She submitted also federal 
income tax returns for 1994 and 1995, which reflected annual 
adjusted gross income of $9,151.90 and $11,888.00, 
respectively.

In an August 1996 statement the appellant explained that she 
is an actress by profession and that in January and February 
1995 she had not received any income and did not see any 
forthcoming.  She stated that in March 1995 she was awarded 
pension benefits.  She stated that in April 1995 she was 
given a seven-week contract and that, as a result of that 
contract she earned $1,472 in April 1995 and $1,300 in May 
1995.  She stated that based upon VA pension payments for 
1995 and her earned income, she thought that her income 
through June 1, 1995 of $5,015 permitted her to continue to 
receive pension benefits because it was less than the annual 
income threshold of $5,386.  She stated that she received a 
pension check for June 1995 on July 1, 1995, and that she 
received subsequently a July 1995 letter explaining that her 
pension benefits were terminated and that an overpayment of 
$896 had been created.

She stated that she had been able to repay $496 of the 
overpayment but that she felt that repayment of the entire 
overpayment was unfair.

At the October 1996 hearing, the appellant reiterated her 
August 1996 statement.  She stated that she had frequently 
been unemployed and without income.  She stated that her 
income was derived from employment as an actress and 
unemployment insurance compensation.  The appellant stated 
that she had currently $900 in savings.  She stated that the 
resale value of her home was approximately $74,000.  She 
stated that she supported her daughter and two grandchildren 
but was unable to claim them as dependents because the 
daughter received welfare and food stamps.  She explained 
that she had recently traded in her car for a 1992 Nissan.  
She stated that she paid $167.25 monthly for her automobile 
loan.  She stated that she was able to get a loan because of 
her excellent credit history.  She stated that she put part 
of the purchase price of the car on one of her credit cards, 
increasing the balance on that credit card to $4,000.

It is essentially contended that recovery of the overpayment 
in question would be against the principles of equity and 
good conscience.  Because a well-grounded claim is neither 
defined by the statute nor the legislative history, it must 
be given a common sense construction.  A well-grounded claim 
is a plausible claim, one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In accordance with 38 U.S.C.A. § 5107 (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78, the appellant 
has presented a well-grounded claim.  The facts relevant to 
this appeal have been properly developed, and the obligation 
of the VA to assist the appellant in the development of the 
claim has been satisfied.  Id.

A waiver of overpayment is precluded under the provisions set 
forth in 38 U.S.C.A. § 5302(c) (West 1991), in cases of 
fraud, misrepresentation, or bad faith.  "Bad faith" 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  38 C.F.R. § 1.965(b)(2) 
(1998).  Thus, conduct exhibits "bad faith" if it, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
Government.  Id.

In the absence of fraud, misrepresentation, or bad faith, the 
Board must determine whether the recovery of the overpayment 
would be against the principles of equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) (West 1991) and 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1998).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (1998).  In such a 
determination consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and the Government; whether recovery 
of the overpayment would cause undue financial hardship to 
the debtor, or result in unjust enrichment; and whether 
repayment of the debt would defeat the purpose for which it 
was intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965 (1998).

The appellant's explanation of her decision to not report her 
income from her acting contract until June 1995 is 
reasonable.  Accordingly, the Board concludes that no fraud, 
misrepresentation, or bad faith was involved in the creation 
of the overpayment.  Therefore, consideration of waiver of 
recovery under the standard of equity and good conscience is 
not precluded by law.  38 C.F.R. § 1.965(b).

However, the appellant, nevertheless bears clearly 
responsibility for the creation of the debt.  The appellant 
understood that her receipt of pension benefits was related 
to her income, but she failed to report her income until 
approximately two months after she began working.

There is no indication of any fault on the part of the VA.  
The RO duly notified the appellant in advance that any change 
in income must be reported.  After receipt of notification of 
the appellant's income change in June 1995, the RO took 
prompt action to notify the appellant of the termination of 
her pension.  It is clear that the appellant's actions, or 
lack of action, caused the overpayment without any fault on 
the part of the VA to offset her fault.

With respect to whether recovery of the overpayment would 
result in undue hardship to the appellant, the appellant has 
reported that her monthly expenses exceed her monthly income.  
However, the Board finds that, based upon her prior annual 
income, the appellant's stated monthly income is 
substantially underestimated.  The appellant has stated that 
her employment, due to her choice of profession, is 
intermittent.  To compensate, the appellant relies on credit 
to meet her obligations while unemployed and then pays the 
accrued debts when she is employed.  The appellant provided 
no evidence that her pattern of intermittent employment would 
not continue.

Further, the appellant's estimates of expenses for utilities 
and food appear to be overstated for a single person and 
likely include expenses for nondependents living also in the 
appellant's household.

Further, as of August 1996, the appellant had been able to 
repay over half of the overpayment without suffering undue 
hardship.  She indicated that she found repayment of the 
remainder objectionable on principles of fairness.

Finally, it is noted that among her expenses, the appellant 
includes items such as a $28 monthly expense for cable 
television, which although common, is, nevertheless, not a 
necessity.

Because the debt to the Government is entitled to as much 
consideration as any other debt incurred, the Board concludes 
that collection of the relatively small overpayment would not 
result in undue financial hardship.

In this case, the appellant failed to report promptly to the 
RO her income.  The overpayment consists of the additional VA 
benefits that she received, to which she was not entitled 
under the law.  To allow the appellant to retain the 
overpayment would be to permit her to realize a gain because 
of her failure to report promptly her additional income.

Recovery of the overpayment would not defeat the purpose for 
which the benefit is intended.  The purpose of the pension 
benefits is to ensure a minimum income for the widow of a 
veteran.  See 38 U.S.C.A. § 1541 (West 1991).  In this case, 
the evidence shows that the appellant's annual income has 
consistently been in excess of the minimum.

As to whether reliance on VA benefits resulted in the 
appellant relinquished a valuable right or incurred a legal 
obligation, the appellant has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of these VA benefits, nor is there any 
evidence that she did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $896.00 would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991).  The preponderance of the evidence is against 
the appellant's claim for waiver.

Although the Board has considered the applicability of the 
benefit-of-the-doubt doctrine, it is inapplicable because the 
evidence is not in relative equipoise.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1998); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Waiver of recovery of the overpayment of pension benefits, in 
the calculated amount of $896.00, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

